Citation Nr: 0408812	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  92-23 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to June 1972.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1991 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  In 
October 1994, the Board remanded this case to the RO for 
additional development.

In May 1996, the Board issued a decision that denied the 
benefit sought on appeal and the veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in July 1997, the Court affirmed 
the Board's May 1996 decision.  The veteran appealed the July 
1997 Court decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit).

By an Order issued in July 1999, the Federal Circuit remanded 
the case to the Court.  In September 1999, the Court entered 
another Order affirming the Board's May 1996 decision.  The 
veteran again appealed to the Federal Circuit and, by an 
Order issued in November 2000,  the Federal Circuit granted 
his unopposed motion to remand the case to the Court.  

In January 2001, the Court entered an Order remanding the 
case to the Board for readjudication consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA).  In August 
2001, the Board remanded the case to the RO for additional 
development.  It has now been returned to the Board for 
further appellate review.


FINDING OF FACT

A chronic acquired psychiatric disability was not manifested 
in service; a psychosis was not manifested in the veteran's 
first postservice year; and the record contains no medical 
evidence that relates any current psychiatric disorder to the 
veteran's period of active service.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by the November 1991, 
September 1992, June 1995, and January 1996 rating decisions, 
the February 1992 Statement of the Case, the September 1992, 
July 1995, January 1996, December 2002, and September 2003 
Supplemental Statements of the Case, the October 1994, May 
1996, and August 2001 Board remands and decisions, and an 
October 2002 letter from the RO.

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was specifically 
advised of the provisions of the VCAA, including which 
evidence and information was his responsibility, and which 
evidence would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  Here, the initial AOJ decision was 
made several years prior to the enactment of the VCAA; 
therefore, a VCAA notice would have been impossible at the 
time of the initial AOJ decision.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice was not provided prior to the first AOJ adjudication 
of the claim, it was provided prior to the most recent 
transfer and certification of the case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.

In addition, Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

VA's General Counsel has determined that the 4th requirement 
outlined above is "obiter dictum", and not binding on VA.  
See VAOPGCPREC 1-2004.  Regardless, the Board finds that 
various documents provided to the veteran during the 
approximately 13 years this claim has been pending 
cumulatively served to fully notify him of the need to submit 
any evidence pertaining to his claim.  For many of those 
years he has been represented by counsel presumably 
knowledgeable in VA law and the adjudicative process.  The 
veteran is not prejudiced by any technical notice deficiency, 
and a remand to correct any such deficiency would serve no 
useful purpose (and in light of the lengthy delay already 
would be unconscionable).  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2004).  

As to the duty to assist, the RO considered the service 
medical records, pertinent VA clinical records, and private 
medical reports, and obtained a VA medical examination and 
opinion.  A personal hearing before the RO was scheduled for 
December 1995; however, the veteran canceled this hearing and 
did not request another hearing.  In June 2001, the veteran's 
attorney requested that the RO obtain the treatment records 
of the veteran's private psychiatrist and that the veteran be 
afforded a VA examination that addressed the continuity of 
his symptoms since active service.  In the August 2001 
remand, the Board directed, in part, that the RO obtain the 
complete clinical records of the private psychiatrist and 
afford the veteran examinations by a psychologist and a 
psychiatrist.  An October 2002 Report of Contact documented 
that the veteran was contacted regarding the necessity of 
obtaining the private medical records and a VA examination.  
He expressed that he believed that all of the evidence 
necessary for a decision was in his file.  In December 2002, 
the veteran failed to report for the VA examination of which 
he had been notified by certified letter.  Consequently, his 
attorney's request could not be met.  The RO has fulfilled 
its duty to assist the veteran, and no further action is 
necessary to comply with the VCAA.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for certain chronic diseases, 
including psychoses, if they become manifested to a degree of 
10 percent or more within one year of separation from active 
service.  38 U.S.C.A. § 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  

The veteran's service medical records show that he presented 
in January 1970 and appeared acutely depressed and 
distraught.  He complained that he had problems with members 
of his squadron.  The diagnostic impression was acute 
situational depression and questionable personality disorder.  

On psychiatric consultation in February 1970, the veteran 
reported difficulty adjusting to active duty and problems due 
to being raised in Puerto Rico.  He had depressed feelings 
because of his job situation and poor relations with others, 
and admitted to being over-sensitive.  Mental status 
examination found no evidence of psychosis, thought disorder, 
or disorder of perception.  The diagnosis was schizoid 
depression, moderate, manifested by shyness, over-
sensitivity, avoidance of comparative relationships, and a 
predominant reaction of depression to disturbing experiences 
rather than detachment.  The psychiatrist commented that, 
regardless of the diagnosis, the veteran had chronic low 
self-esteem and extreme over-sensitivity that rendered him 
unfit for missile duty.  

In an April 1970 report, the psychiatrist wrote that he had 
seen the veteran on three occasions and believed that there 
was evidence of a character and behavior disorder-type 
schizoid personality.  There was no evidence of any 
significant psychiatric disorder that would warrant 
separation from service.  The April 1972 separation 
examination contained no finding of psychiatric defect.  

At a November 1972 VA examination, the veteran reported his 
history of schizoid depression in service.  He stated that he 
was told to see a psychiatrist if he needed to, but had not 
felt a need.  At a September 1973 VA examination, psychiatric 
evaluation found the veteran to be oriented, with appropriate 
behavior and comprehension, and normal affect and memory.  
There was no evidence of psychosis or neurosis.  The veteran 
reported that he did not feel depressed.  The examiner found 
that the veteran presented elements of a schizoid character 
or personality disorder, as manifested by shyness and over-
sensitivity.

VA clinical records dated from 1991 to 2000 show that the 
veteran was periodically followed for depression.  A February 
1991 intake consultation produced a diagnosis of dysthymic 
disorder, and Prozac was prescribed.  At that time, the 
veteran reported recent occupational and social problems.  On 
psychological consultation in May 1991, the diagnostic 
impression was major depressive disorder.  The veteran 
reported feelings of helplessness, hopelessness, and 
worthlessness.  He first became aware of these changes in his 
mental status in 1988 when he felt exhausted at the end of 
the workday.  It was observed that the veteran had 
considerable environmental stress, especially his job and his 
parents' poor health.  

From July 1991 through February 1992, the veteran continued 
to be depressed with no change in clinical symptoms.  He was 
concerned about his parents and had little social contacts.  
From February 1993 through April 1994, he continued to be 
depressed with symptoms consistent with dysthymic disorder.  
In December 1996 and March 1997, the veteran requested 
refills of Paxil, but indicated that he was seeing a private 
psychiatrist.  From December 1998 to February 1999, the 
veteran was followed due to stress and adjustment problems 
caused by being his parents' caregiver.  

On January 1995 VA examination, the examiner reviewed the 
claims file.  The veteran reported that he was currently 
receiving no psychiatric treatment or medication.  He 
complained of periods of depression since active service, 
more frequent since he retired.  He was not married and had 
no children.  He spent his time at home or assisting his 
elderly parents.  He was quite lonely and socialized little.  
Objectively, the veteran was well oriented and there was no 
evidence of delusions, hallucinations, suicidal ideations, or 
thought or perceptive disorders.  Memory, concentration, and 
judgment were intact.  The examiner did not render an Axis I 
diagnosis, and found that the veteran had mixed personality 
disorder traits.  The examiner commented that the veteran's 
history and mental evaluation suggested a personality 
disorder that caused depressive symptoms in stressful 
situations.  

A September 1995 private psychiatric report stated that the 
veteran's present symptoms of insomnia, poor appetite, low 
energy, poor concentration, and hopelessness had appeared 
during the past two to three years.  The veteran reported a 
long history of depressive symptoms that started during 
active service.  He again developed symptoms of depression in 
1988 and sought treatment in 1991.  The mental status 
examination was negative except for sad and anxious affect 
and mood.  The diagnosis was major depressive disorder and 
dysthymic disorder.  In a January 2001 letter, the veteran's 
private psychiatrist listed dates of treatment sessions, for 
a total of 12 sessions from October 1995 to October 2000.

Based upon a thorough review of the above facts, the Board 
finds that a preponderance of the evidence is against service 
connection for a psychiatric disorder.  The evidence shows 
that a schizoid depressive personality disorder was diagnosed 
in service.  The treating psychiatrist specifically found 
evidence of a character and behavior disorder-type schizoid 
personality with no evidence of a psychiatric disorder.  
Further, the separation examination identified no psychiatric 
defect.  

The September 1973 VA examination confirmed that the veteran 
had a schizoid character or personality disorder.  These 
findings were reiterated on January 1995 VA examination that 
found that the veteran did not have a psychiatric disorder, 
but rather a personality disorder manifested by depression 
when under stress.  A personality disorder is not a condition 
for which disability compensation benefits are payable.  See 
38 C.F.R. § 3.303(c).  A psychosis was not 
manifested/diagnosed in the first postservice year, so as to 
trigger consideration of the presumptive provisions 
applicable to such chronic disorder.

Moreover, the record contains no competent (medical) evidence 
that the veteran's symptoms in service were manifestations of 
a depressive or other chronic psychiatric disorder.  
Following active service, the record is devoid of any 
evidence of a psychiatric disorder prior to February 1991.  
The veteran has identified no relevant medical evidence 
during this 20 year time period and has acknowledged that no 
such evidence is associated with the claims file.  Notably, 
VA clinical records dated in 1991 characterize the onset of 
the veteran's chronic depression as recent.  He himself 
reported to the VA and to his private psychiatrist that his 
depressive symptoms were of recent manifestation and were 
caused by occupational and familial stressors.  

While a dysthymic disorder has been diagnosed by VA 
clinicians and the veteran's private psychiatrist, no one has 
related that disorder to the veteran's period of active 
service.  Although the veteran has claimed that his 
depressive symptoms were continuous or chronic since active 
service, the record is devoid of the necessary medical 
evidence to support that contention (and there is no 
indication that any such evidence is outstanding).  In 
conclusion, the record contains no medical evidence that the 
veteran acquired a chronic psychiatric disorder in service or 
that any current psychiatric disorder is related to his 
active service.  Consequently. the appeal must be denied.




ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



